DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/2/2022, with respect to the rejection(s) of claim(s) 2-5, 7, 8, 10-17,20 and 21 under 102 by Kuehn have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Kuehn and Bloom. Applicant argues that Kuehn fails to disclose a central ring with at least three arms extending circumferentially therefrom, but Bloom clearly teaches the concept of an annulus reshaping device having arms/legs extending circumferentially and pivotably from a central ring.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 2 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent App. Pub. No. 2007/0093869 (Bloom et al.).  
Bloom discloses a method of reshaping a valve that involves the deployment of a device (110) having three arms (112) extending about a central ring (111), wherein each arm has a tissue-engaging feature (117) at a second end (see Figure 1 and [0022]).  During a method of delivery, an expansion device in the form of a delivery catheter (120) is used to deploy the device (111) (see Figures 7-12 and [0037]).  All the components of the delivery catheter are encompassed within the claim term “expansion device.”  A push tube (126) pushes the device (110) from a first contracted configuration within the holding tube (124) (Fig. 7) to an expanded configuration outside the catheter (Fig. 1, 8 and 10) [0043].  The push tube (126) is then translated along the central axis of the device to move the arms from the expanded configuration of Figures 1, 8 and 10 to a second contracted configuration of Figures 2 and 13 [0045], wherein portions of the legs and tissue-engaging features (117) are radially inward of the expanded configuration (Fig 1) but radially outward of the contracted delivery configuration of Figure 7.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 7,569,062 (Kuehn et al.) in view of USPAP 2007/0093869 (Bloom et al.).  
Regarding claims 2, 14 and 21:  Kuehn discloses a method for reshaping a heart valve (column 14) comprising the deployment of a device (340) comprising a central element (360) and a plurality of arms (354) pivotably coupled to the central element and having an attachment feature (spike 358) at a second end (see Figures 15A-D; column 1, lines 12-15 and column 14 describing mitral and tricuspid heart valve repair).  The arms pivot from a first contracted configuration (see Figure 15A), an expanded configuration (Fig. 15C) and a second contracted configuration (Figure 15B) (see description of pivoting at column 8, lines 55-65).  An expansion device includes a slider (362) slidable along the central axis (348) relative to the central element (360) and a plurality of linkages (364).  The expansion device (362 and 364) is translated along the central axis (rod 348) to translate the plurality of arms between the first contracted configuration (Figure 15A) to the expanded configuration of Figure 15C.  Further relative movement of the expansion device (shaft 346 and/or anchor 362) and the central axis (348) moves the arms to the second contracted configuration of Figure 15D (see description of shaft moving relative to the rod (348) at column 9, lines 1-26).  The attachment features (spikes 358) are oriented to engage tissue in the second contracted configuration and are forced to impale/grip annular tissue (see especially column 9, lines 20-23).  An engaging member (end cap 342) is engaged over at least two arms of the plurality of arms to retain the plurality of arms in the second contracted configuration (see description of the clip 344 becoming locked by the cap at column 9, lines 27-40).
The shape and orientation of the central element (360) is left vague, but Bloom does describe the element (360) of the embodiment of Figures 15A-C as having a hole for the passage of flexible rod (348) and the arms pivot relative to the element (360) (column 8, lines 50-54).  The device comprises four arms (354), as each of two members (352) have two spiked arms (354) connected by a web (356)  (col 8, lines 38-45).  Bloom teaches a similar prothesis that is also configured to reshape a heart valve, wherein the structure comprises at least three arms (112) extending about a central ring (111) that extends about a central axis, and the legs are pivotably coupled circumferentially about the ring.  Similar to Kuehn, the device has three configurations: first contracted configuration (Fig. 7), and expanded configuration (Fig. 1, 8 and 10), and a second contracted configuration of Figures 2 and 13 [0045].  Since Bloom and Kuehn are directed towards similar methods of applying an implant that reshapes a valve, one of ordinary skill in the art would have found it obvious to modify the Kuehn device to have a central ring about which the legs are pivotably and circumferentially coupled, as the modification merely involves a combination of known valve reshaping implants according to known methods that achieves a predictable result of an implant that moves between first contracted, expanded and second contracted shapes in order to reshape a heart valve.
In regards to claim 3: the Kuehn device further includes a cap (catheter 346) configured to limit an extension of the plurality of arms in the expanded configuration.  Due to the engagement of the cap (catheter 346) with the slider (anchor 362), the cap (catheter 346) aids in controlling the expansion of the arms (354). 
In regards to claim 4, the expansion device includes a slider (362) slidable along the central axis (348) relative to the central ring (360) and a plurality of linkages (364).  Each linkage is coupled to the slider and a respective arm to facilitate the movement of the plurality of arms.  The step of translating the expansion device includes the step of moving the slider along the central axis to cause the plurality of linkages to translate the plurality of arms.  The Examiner interprets the terms “translating” and “moving” to encompass relative movement caused by spring resiliency of the arms (356) and does not necessarily require user force.
Regarding claim 5:  Kuehn discloses the slider moves towards and/or away from the central ring (360).  
Regarding claim 6 and 18: Kuehn discloses the device is made of a shape memory material (column 8, lines 55-67), but biased to an expanded shape.  Bloom teaches  that the device may be configured to move to the treatment state (configuration of Figure 2) by shape memory [0032].  One of ordinary skill in the art before the invention was made would have found it obvious to configure the shape memory Kuehn device to be biased towards the second contracted configuration as an alternative way to achieve the second contracted treatment configuration of the device. 
Regarding claim 7:  wherein the plurality of arms includes a groove, and wherein the step of translating the engaging member over the plurality of arms translates the engaging member until it settles in the groove (see description of mating threads at column 9, lines 30-40; wherein a groove is defined between threads).  
Regarding claim 8:  Figure 15E illustrates contraction of the device (344) beyond a second contracted configuration of Figure 15D.  Additionally, a threaded engagement of the cap (342) and the arms (354) would provide multiple degrees of closure of the arms.  
Regarding claim 9 and 19: Kuehn discloses the device includes attachment features at the ends of each of the arms but does not disclose at least two of attachment features oriented differently with respect to each other.  Bloom teaches that each leg may comprise a first attachment feature (117) at the distal end and a second attachment feature (118) oriented in a different direction, wherein the second barb (118) aids in preventing the leg from pulling back out of the valve annulus once it has entered tissue [0027].  One of ordinary skill in the art at the time the invention was made would have found it obvious to further modify the Kuehn device to have attachment features oriented in different directions in order to aid in the retention of the device within tissue after implantation, as taught by Bloom.
Regarding claim 10:  Figure 14 of Kuehn illustrates that an attachment feature may be a hook with a scooped profile.
In regards to claim 11, Kuehn illustrates a clip device relative to heart valve leaflets in Figure 13B.  With the device of Figure 15C in the expanded position and positioned in a similar manner relative to leaflets, an angle of the hooks (358) relative to the annular tissue falls within the range of forty-five to ninety degrees.  
In regards to claim 12, the step of translating the plurality of arms to the first contracted configuration includes the step of translating the plurality of arms until they are substantially parallel with the central axis.  The term “substantially” renders the scope of the claim significantly broad to encompass the compressed configuration of the arms in Figures 15A & 15E.
Regarding claim 13: at least a portion of device 344 is covered with a biocompatible material (see description of fabric covering at column 8, lines 65-67 and antimicrobial coatings at col 13, line 60 – 67).  
Further regarding claim 14:  Kuehn discloses the arms and the end cap can have a threaded engagement (see description of mating threads at column 9, lines 30-40), wherein a groove is defined between threads and the end cap is inhibited from being translated by engagement of a thread within a corresponding groove. 
Regarding claim 15:  including advancing the device to the annular tissue surrounding a heart valve from above the valve (see various procedures for accessing the heart valve at column 14, lines 16-48) or below the valve via the femoral artery (column 14, line 63 to column 15).
Regarding claim 16:  the device is positioned around a heart valve and the second contracted configuration reduces a circumference of the heart valve.  
Regarding claim 17: the second contracted configuration of the device acts to reshape annular tissue surrounding a heart valve (see description of valve repair in columns 1-2; and leaflets drawn towards each other in reference to Figure 15D at column 9, lines 25-27). 
In regards to claim 20, Kuehn illustrates a clip device relative to heart valve leaflets in Figure 13B.  With the device of Figure 15C in the expanded position and positioned in a similar manner relative to leaflets, an angle of the hooks (358) relative to the annular tissue falls within the range of forty-five to ninety degrees.  
Further regarding claim 21: The method discussed above further comprises the deployment of a delivery catheter (126) having a delivery shaft (348) therein.  The clip device is releasably coupled to the delivery shaft (348) (column 9, lines 39-45).  After expanding the device from a delivery configuration and contracting the device to a second contracted position of Figure 15D, Kuehn discloses advancing the engaging member (cap 342) over the arms of the device to further contract the plurality of arms to a third contracted configuration (Figure 15E) beyond the second contracted configuration (Figure 15D).   Kuehn discloses the cap (342) locks the arms in the configuration of Fig 15F and the delivery device is removed therefrom (the step of translating the engaging member over the plurality of arms until it is inhibited by a groove is met by the description of mating threads at column 9, lines 30-40; wherein a groove is defined between threads).   Figure 15F illustrates the clip device (340) released from the delivery shaft (348) and the delivery catheter is removed from the treatment site (column 9, lines 39-44).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4, 7, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of U.S. Patent No. 10,321,999. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations are anticipated by the claims of the ‘999 patent.  The “expansion device” recited in claims 2 and 14 of this application corresponds with the “slider” and “plurality of linkages” in claim 9 of the ’999 patent.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/
Primary Examiner, Art Unit 3771